DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4 have been examined in this application. Claims 1, 3 and 4 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed on 11/23/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the Arguments and Amendments dated 11/23/2020, with respect to the “Claim Rejections – 35 USC 112” section on pages 7-8, the Applicant argues that the amended claim language overcomes the 112 rejections. However, upon further review of the specification, the claim language wording in light of the specification is unclear. Please see 112(b) section below. 
In response to the “Claim Rejections – 35 USC 103” section on pages 8-9, the Applicant argues that the prior art does not disclose the amended claim language of “… determine whether based on a lane change, after the target route has once been set … wherein the navigation system is configured to, in response to determining that the target route has not of a first distance interval, from the position of the vehicle on the map determining that the target route has changed stored maximum speed corresponding to the positions related to the target route before  changing

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
With respect to the limitation, “… output the curve radius (data in claim 4) corresponding to positions, of a first distance interval, from the position of the vehicle on the map …” the comma makes the wording unclear. It is recommended that the comma be removed and the following wording is proposed: output the curve radius (data in claim 4) corresponding to positions of a first distance interval, from the position of the vehicle on the map …

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the navigation system is configured to, in response to determining that the target route has not changed, output the curve radius corresponding to positions, of a first distance interval, from the position of the vehicle on the map to a position at a predetermined distance ahead on the target route, and ECU is further programmed to convert the curve radius, corresponding to the positions of the first distance interval output by the navigation system, to the maximum speed and store the maximum speed in the storage unit”, in claim 1 and the similar claim language in claim 4, the wording is unclear and therefore indefinite in light of the specification because the claim language details that the navigation system in response to determining that the target route has not changed outputs the curve radius corresponding to positions of a first distance interval “from the position of the vehicle on the map to a position at a predetermined distance ahead on the target route” which appears to indicate that the positions are at intervals between the position of the vehicle and the predetermined distance ahead. However, the specification sections related to the route not being changed in a first transmission mode, in particular Fig. 3A and paragraphs [0042-0044], detail that the navigation system, in response to determining that the target route has not changed, outputs the positions at a first distance interval and the positions are located a predetermined distance ahead of the target vehicle. This is different from the description of the changed target route in a second transmission mode, where it does appear that the positions are between the vehicle position and the predetermined distance ahead as detailed, for example, in Fig. 6B and paragraph [0056]. Therefore it is unclear whether the positions described at the first distance interval are between the position of the vehicle and the predetermined distance ahead or whether they are at the predetermined distance ahead. The limitation is interpreted to be: wherein the navigation system is configured to, in response to determining that the target route has not changed, output the curve radius corresponding to positions of a first distance interval, the positions being located at a predetermined distance ahead on the target route, and ECU is further programmed to convert the curve radius, corresponding to the positions of the first distance interval output by the navigation system, to the maximum speed and store the maximum speed in the storage unit.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 

Allowable Subject Matter
Claims 1 and 4, and dependent claims 2-3, respectively, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this office action. 
The prior art Hayafune et al. (JPH 08194894 A) discloses a navigation system, including a map database, a positioning system and a processor programmed to determine a target route of the vehicle and output to an ECU the curve radius corresponding to positions on the target route in claim 1 (or the data corresponding to the positions on the target route in claim 4) and determine whether or not the target route has changed after it has been set. Furthermore, Hayafune et al. discloses the ECU converting the curve radius into a maximum speed and controlling the speed of the vehicle based on the maximum speed (or controlling vehicle speed based on the data corresponding to positions in claim 4). Furthermore, the navigation system outputs the curve radius (or data corresponding to positions in claim 4) corresponding to a first distance interval when the target route is not changed and the ECU controls vehicle speed accordingly. The navigation system also outputs the curve radius (or data corresponding to positions in claim 4) corresponding to a second distance interval, larger than a first distance interval, when the target route is changed and the ECU controls speed based on this new data. 
The prior art Mine et al. (US 6,208,927 B1) discloses storing the maximum speed for a target route and upon a change in target route, erasing the stored maximum speed corresponding to the positions before the changing and store the new maximum speed in the storage unit as per claim 1, or storing data corresponding to positions of a target route and upon a change in target route, erasing the stored data before the changing and storing data corresponding to the changed route as per claim 4. 
The prior art Fridman et al. (WO 2018/015811) discloses that data on a new target route corresponding to a second distance interval, larger than a first distance interval, can be set based on a new vehicle path in a lane. For example, as detailed in Fig. 5e steps 570-572, Fig. 28C and paragraphs [0176-0177, 0399-0400]. Support for this limitation is found in provisional application 62/373,153. 
 Hayafune et al., Mine et al. and Fridman et al. fail to teach all the specifics of claims 1 and 4, as interpreted in the 112(b) section above, including determining whether the target route has changed based on a lane change and in response to determining that the target route has not changed, output the curve radius (or data of claim 4) corresponding to positions of a first distance interval, the positions being located at a predetermined distance ahead on the target route, and in response to determining that the target route has changed output the curve radius (or data of claim 4) corresponding to positions of a second distance interval larger than the first interval from the position of the vehicle on the map to a predetermined distance ahead on the changed target route. In other words, the combination of prior art does not disclose determining that the target route has changed based on determining a lane change and then in response changing the output of the data to be of a second distance interval larger than the first distance interval and located between the vehicle position and the predetermined distance ahead, as opposed to at the predetermined distance ahead when the target route has not changed. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619